DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awad et al. (US 2020/0067685 A1)
Regarding Claim 9, Awad teaches, A method of wireless communication, comprising: transmitting a synchronization signal block (SSB) configured to be shared by at least a first category of user equipment (UEs) and a second category of UEs; (Fig5 and [0103]- [0103] Each control resource set 72 is a set of PRBs (* X ' PRBs in FIG. 5 ) in the frequency domain in which the mobile device 3 is configured to attempt to blindly decode its DCI ( if present ) . number of control channel elements (CCEs). Fig5 shows multiple CORESETs for separate UEs) [ 0104] For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information. Effectively, such pre - configured control resource sets 72 represent a common search space (CSS) for a particular UE (or a group of UEs);
	configuring a control resource set to have a bandwidth corresponding to a presumed bandwidth capability of the first set of one or more UEs, the presumed bandwidth capability of the first category of UEs being narrower than a presumed bandwidth capability of the second category of UEs; and ([0104 and [0107]- the base station 5 may employ appropriate bandwidth adaptation by changing the number of control resource sets 72 and / or PDSCH portions 71 allocated to the mobile device 3. Accordingly, the base station 5 may beneficially configure the mobile device 3 to communicate using only its default (e.g. relatively narrow) bandwidth most of the time, unless the mobile device 3 requires a relatively larger bandwidth, in which case the base station 5 can allocate, at least temporarily, additional control resource sets 72 for mobile device 3. CORESET1 and CORESET2 with accompanying SIB1 as described in [0104] have varied bandwidth related to UE its directed to. In this case UE3 refers to multiple UEs as described in [0104]).
transmitting the control resource set over the bandwidth, to be shared by at least the first category of UEs and the second category of UEs. (Fig5 and [0103]- [0103] Each control resource set 72 is a set of PRBs (* X ' PRBs in FIG. 5) in the frequency domain in which the mobile device 3 is configured to attempt to blindly decode its DCI (if present). number of control channel elements (CCEs). Fig5 shows multiple CORESETs for separate UEs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,13-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over  
Seo et al. (US 2022/0132425 A1) in view of Awad et al. (US 2020/0067685 A1)

Regarding Claim 1, Seo teaches, A method of wireless communication, comprising:
identification of a first control resource set for a first set of one or more user equipment (UE) and 
[0095]-transmit control information through the allocated CORESET. For example, in FIG9, a first CORESET 301 may be allocated to UE 1(=first set of UEs));
information for identification of a second control resource set for a second set of UE; ([0095]-transmit control information through the allocated CORESET. For example, in FIG 9, a first CORESET 301 may be allocated to UE1, a second CORESET 302 may be allocated to UE2);
transmitting the first control resource set over a first bandwidth for the first set of UE; and ([0095]- CORESETs 301, 302, and 303 are radio resources for control information to be received by the terminal and may use only a portion, rather than the entirety of the system bandwidth. Fig-9 shows CORESETs 301 and 302 occupying distinct portions of overall system bandwidth).
transmitting the second control resource set over a second bandwidth, ([0095]- CORESETs 301, 302, and 303 are radio resources for control information to be received by the terminal and may use only a portion, rather than the entirety of the system bandwidth. Fig-9 shows CORESETs 301 and 302 occupying distinct portions of overall system bandwidth).
 [0264] Hereinafter, scheduling of narrowband (NB) CORESET and wideband (WB) CORESET will be described. [0265]- That is, the UE may perform a downlink reception only in the bandwidth corresponding to the corresponding CORESET before detecting a command for scheduling PDSCH larger than the CORESET bandwidth or before detecting other wideband indication);
Seo does not teach, one or more UEs; transmitting a synchronization signal block (SSB) comprising information for identification of a first control resource set; wider than the first bandwidth, for the second set of one or more UEs.
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs))
transmitting a synchronization signal block (SSB) comprising information for identification of a first control resource set; ([0102]-[0104]- Such control resource sets 72 may be beneficially configured for a particular mobile device 3 to adapt its bandwidth to its current needs ( e.g. to increase the bandwidth , at least temporarily.[0104]- For initial access , the control resource sets 72 are preferably configured in advance , for example , the mobile device 3 may obtain them from the master information block (MIB). The specification in [0102] says "Such an SSB may include a physical broadcast channel (PBCH) ... For example, the PBCH may carry a master information block (MIB)").
wider than the first bandwidth, for the second set of one or more UEs. ([0065]- a second (secondary) (preferably wider) control resource set may also be provided, which typically comprises an appropriate aggregation of control resource sets in the frequency domain (i.e. a wideband data pipe). Thus, when activation of a wideband data pipe is required for the mobile device-3, data may also be transmitted via the resources corresponding to the secondary control resource sets.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, one or more UEs; transmitting a synchronization signal block (SSB) comprising information for identification of a first control resource set; wider than the first bandwidth, for the second set of one or more UEs as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.

Regarding Claim 2, Seo teaches, the method of claim 1, further comprising: configuring the first bandwidth according to a presumed bandwidth capability of the first set of one or more UEs; and 
configuring the second bandwidth according to a presumed bandwidth capability of the second set of UE. (Fig-9 shows CORESETs 301 and 302 occupying distinct portions of overall system bandwidth. [0168]- considering use cases operating in one wideband CC (e.g. eMBB , URLLC , mMTC , etc. ) , different numerologies ( e.g. , subcarrier spacings ( SCSs ) ) can be supported for different frequency bands in the CC . Otherwise, UEs may have different capabilities for a maximum bandwidth).
Seo does not teach, one or more UEs.
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, one or more UEs; transmitting a synchronization signal block (SSB) comprising information for identification of a first control resource set; wider than the first bandwidth, for the second set of one or more UEs as taught by Awad to use different coresets for multiple UEs to support different UE capability for cost and performance reasons.

Regarding Claim 4, Seo teaches, the method of claim 1, further comprising: configuring the first control resource set for sharing with the second set of UE. [0273] (Option 2-2) CORESET / search space set shared with another DCIS. [0274] With respect to (Option 2-2), the UE may wake - up when the wake - up signal related DCI or one of existing DCIs is detected. That is, even without considering the implementation of a wake - up signal, the UE may wake - up through DCI detection based on (Option 2-2).
Seo does not teach, one or more UEs.
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, one or more UEs as taught by Awad to use different coresets for multiple UEs to support different UE capability for cost and performance reasons.

Regarding Claim 13, Seo teaches, an apparatus for wireless communication, comprising: 
a processor; a transceiver communicatively coupled to the processor; and a memory communicatively coupled to the processor, wherein the processor and the memory are configured to: scan a set of frequencies for wireless network acquisition; ([0317]- one computer - readable medium including an instruction executed by at least one processor and an apparatus configured to control a UE , the apparatus including at least one processor and at least one memory that is operatively connected to the at least one processor and stores instructions , and the at least one processor executing the instructions to perform the methods proposed herein. [ 0330] Referring to FIG. 28, a first wireless device 100 and a second wireless device 200 may transmit and receive radio signals through various radio access technologies (e.g., LTE and NR) (=scan a set of frequencies));
receive a first control resource set designated for a first set of one or more user equipment (UEs), and further comprising information for identification of a second control resource set designated for a second set of one or more UEs; ([0095]-transmit control information through the allocated CORESET. For example, in FIG 9, a first CORESET 301 may be allocated to UE1, a second CORESET 302 may be allocated to UE2);
receive the first control resource set based on the apparatus being a member of the first set of one or more UEs, ([0095]- CORESETs 301, 302, and 303 are radio resources for control information to be received by the terminal and may use only a portion, rather than the entirety of the system bandwidth. The BS may allocate the CORESET to each UE and may transmit control information through the allocated CORESET.
Seo does not teach, one or more UEs; receive a synchronization signal block (SSB) comprising information for identification and obtain corresponding first system information for a wireless network; and establish a connection with the wireless network based on the system information.
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs))
receive a synchronization signal block (SSB) comprising information for identification ([0102]- [0104]- Such control resource sets 72 may be beneficially configured for a particular mobile device 3 to adapt its bandwidth to its current needs (e.g. to increase the bandwidth, at least temporarily. [0104]- For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB). The specification in [0102] says "Such an SSB may include a physical broadcast channel (PBCH) ... For example, the PBCH may carry a master information block (MIB)").
and obtain corresponding first system information for a wireless network; and establish a connection with the wireless network based on the system information. ([0104] For initial access (=establish connection), the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, one or more UEs; receive a synchronization signal block (SSB) comprising information for identification and obtain corresponding first system information for a wireless network; and establish a connection with the wireless network based on the system information as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.

Regarding Claim 14, Seo does not teach, the apparatus of claim 13, wherein the first SSB comprises an information element indicating that the first control resource set is designated for the first set of one or more UEs.
Awad teaches, the apparatus of claim 13, wherein the first SSB comprises an information element indicating that the first control resource set is designated for the first set of one or more UEs. ([0102]- [0104]- Such control resource sets 72 may be beneficially configured for a particular mobile device 3 to adapt its bandwidth to its current needs (e.g. to increase the bandwidth, at least temporarily. [0104]- For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB). The specification in [0102] says "Such an SSB may include a physical broadcast channel (PBCH) ... For example, the PBCH may carry a master information block (MIB)").
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, the apparatus of claim 13, wherein the first SSB comprises an information element indicating that the first control resource set is designated for the first set of one or more UEs. as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.

Regarding Claim 15, Seo teaches, An apparatus for wireless communication, comprising: a processor; a transceiver communicatively coupled to the processor; and a memory communicatively coupled to the processor, wherein the processor and the memory are configured to: scan a set of frequencies for wireless network acquisition; ([0331 ] The first wireless device 100 includes at least one processor 102 and at least one memory 104 and may further include at least one transceiver 106 and / or at least one antenna 108. The processor 102 may be configured to control the memory 104 and / or the transceiver 106 and to implement the descriptions, functions, procedures, proposals, methods, and / or operational flowcharts disclosed herein.
receive the control resource set comprising first system information designated for a first set of UEs, and comprising second system information designated for a second set of UEs; ([0095]- CORESETs 301, 302, and 303 are radio resources for control information to be received by the terminal and may use only a portion, rather than the entirety of the system bandwidth. The BS may allocate the CORESET to each UE and may transmit control information through the allocated CORESET.
Seo does not teach, one or more UEs; receive a synchronization signal block (SSB) comprising information for identification of a control resource set; obtain, based on the control resource set, corresponding first system information for a wireless network, based on the apparatus being a member of the first set of one or more UEs; and establish a connection with the wireless network based on the first system information
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs))
receive a synchronization signal block (SSB) comprising information for identification of a control resource set; ([0102]-[0104]- Such control resource sets 72 may be beneficially configured for a particular mobile device 3 to adapt its bandwidth to its current needs ( e.g. to increase the bandwidth , at least temporarily.[0104]- For initial access , the control resource sets 72 are preferably configured in advance , for example , the mobile device 3 may obtain them from the master information block (MIB). The specification in [0102] says "Such an SSB may include a physical broadcast channel (PBCH) ... For example, the PBCH may carry a master information block (MIB)").
obtain, based on the control resource set, corresponding first system information for a wireless network, based on the apparatus being a member of the first set of one or more UEs; and establish a connection with the wireless network based on the first system information. ([0104] For initial access (=establish connection), the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, one or more UEs; receive a synchronization signal block (SSB) comprising information for identification and obtain corresponding first system information for a wireless network; and establish a connection with the wireless network based on the system information as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.
Regarding Claim 16, Seo does not teach, the apparatus of claim 15, wherein the first system information comprises an information element indicating that the first system information is designated for the first set of one or more UEs.
Awad teaches, The apparatus of claim 15, wherein the first system information comprises an information element indicating that the first system information is designated for the first set of one or more UEs.(Fig5, [0102-[0104]- Fig5 shows multiple CORESETs for separate UEs [ 0104 ] For initial access , the control resource sets 72(=coreset 72 is split into 72p and 72s as primary and secondary,[0108]) are preferably configured in advance , for example , the mobile device 3 may obtain them from the master information block ( MIB ) or system information ( broadcast by the base station 5)or derive them implicitly from initial access information . Effectively, such pre - configured control resource sets 72 represent a common search space (CSS) for a particular UE (or a group of UEs);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, The apparatus of claim 15, wherein the first system information comprises an information element indicating that the first system information is designated for the first set of one or more UEs as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.

Regarding Claim 17, Seo teaches, the apparatus of claim 15, wherein the first system information occupies a first bandwidth, and wherein the second system information occupies a second bandwidth, wider than the first bandwidth. (Fig-9 shows CORESETs 301 and 302 occupying distinct portions of overall system bandwidth).

Regarding Claim 19, Seo does not teach, the apparatus of claim 18, further comprising: receiving a translation information element indicating a parameter for the first translation of the information element for identification of the first control resource set, the translation information element designated for a first set of UE wherein the apparatus is a member of the first set of UEs.
Awad teaches, The apparatus of claim 18, further comprising: receiving a translation information element indicating a parameter for the first translation of the information element for identification of the first control resource set, the translation information element ([ 0120 ] In a third example , the at least one ( first ) control resource set may be derived by the mobile device 3 implicitly , e.g. from initial access information , for example , from an appropriate ( e.g. one to one ) mapping between each PRACH resource and the corresponding starting set 72 of the UE's primary control resource sets 72p).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, The apparatus of claim 18, further comprising: receiving a translation information element indicating a parameter for the first translation of the information element for identification of the first control resource set, the translation information element as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.

Claim’s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  
 Awad et al. (US 2020/0067685 A1) in further view of Nam et al. (US 2018/0192383 A1)

Regarding Claim 5, Awad teaches, A method of wireless communication, comprising: transmitting a synchronization signal block (SSB) for identification of a system information block (SIB) SIB for a first set of one or more user equipment (UEs) within a shared control resource set, and (Fig5 and [0103]- [0103] Each control resource set 72 is a set of PRBs (* X ' PRBs in FIG. 5 ) in the frequency domain in which the mobile device 3 is configured to attempt to blindly decode its DCI ( if present ) . number of control channel elements (CCEs). Fig5 shows multiple CORESETs for separate UEs [ 0104] For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information. Effectively, such pre - configured control resource sets 72 represent a common search space (CSS) for a particular UE (or a group of UEs);
 information for identification of a SIB for a second set of one or more UEs within the shared control resource set; (Fig5 and [0103]- [0103] Each control resource set 72 is a set of PRBs (* X ' PRBs in FIG. 5) in the frequency domain in which the mobile device 3 is configured to attempt to blindly decode its DCI (if present). number of control channel elements (CCEs). Fig5 shows multiple CORESETs for separate UEs) [ 0104] For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information. Effectively, such pre - configured control resource sets 72 represent a common search space (CSS) for a particular UE (or a group of UEs);
 transmitting the control resource set including the first SIB having a first bandwidth, and 
including the second SIB having a second bandwidth, wider than the first bandwidth. ([0104 and [0107]- the base station 5 may employ appropriate bandwidth adaptation by changing the number of control resource sets 72 and / or PDSCH portions 71 allocated to the mobile device 3. Accordingly, the base station 5 may beneficially configure the mobile device 3 to communicate using only its default (e.g. relatively narrow) bandwidth most of the time, unless the mobile device 3 requires a relatively larger bandwidth, in which case the base station 5 can allocate, at least temporarily, additional control resource sets 72 for mobile device 3. CORESET1 and CORESET2 with accompanying SIB1 as described in [0104] have varied bandwidth related to UE its directed to. In this case UE3 refers to multiple UEs as described in [0104]).
Awad does not teach, First and second SIB within the shared control resource set.
Nam teaches, First and second SIB within the shared control resource set. [0164]- In some embodiments, the SIB1 CORESET configuration further comprises information to indicate a number of SIB1 CORESETs in each slot, a candidate value of the number of SIB 1 CORESETs is determined as either 1 or 2. [0155]- These two CORESET mapping methods are illustrated in FIG. 11.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Awad, First and second SIB within the shared control resource set as taught by Nam to use different coresets with respective system information blocks for multiple UEs for performance reasons.

Regarding Claim 6, Awad teaches, the method of claim 5, configuring the first bandwidth according to a presumed bandwidth capability of the first set of one or more UEs; and configuring the second bandwidth according to a presumed bandwidth capability of the second set of one or more UEs.  ([0104 and [0107]- the base station 5 may employ appropriate bandwidth adaptation by changing the number of control resource sets 72 and / or PDSCH portions 71 allocated to the mobile device 3. Accordingly, the base station 5 may beneficially configure the mobile device 3 to communicate using only its default (e.g. relatively narrow) bandwidth (=first bandwidth) most of the time, unless the mobile device 3 requires a relatively larger bandwidth, in which case the base station 5 can allocate, at least temporarily, additional control resource sets 72(=second wider bandwidth) for mobile device 3. Multiple UEs are taught in [0104]. 

Regarding Claim 7, Awad teaches, the method of claim 5, further comprising: configuring the control resource set to provide supplementary redundancy for the first SIB.(Fig 5 and [ 0141 ] System information ( SI ) is divided into a master information block ( MIB ) and a plurality of system Informa tion blocks ( SIBs ) where [ 0142 ] the MIB is transmitted always on a BCH according to a period of 80ms , is repeated within 80ms , and includes parameters necessary to obtain system information block type1 ( SIB1 ) from a cell. Based on Fig5, Coreset1 corresponds to SIB1 which is incorporated in MIB and the periodicity in MIB, creates redundancy for SIB).

Regarding Claim 8, Awad teaches, the method of claim 5, further comprising: configuring the first SIB for sharing with the second set of one or more UEs. ([0164]- The first control resource set may be specific to the communication device (e.g. a UE - specific search space, USS). Alternatively, the first control resource set may be shared among a plurality of communication devices (e.g. a common search space, CSS). The second control resource set may be specific to the communication device (e.g. a UE - specific search space, USS. number of control channel elements (CCEs). [ 0104] For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information. The first coreset corresponds to first SIB which shares information with other non-first UEs as in [0164]. Multiple UEs described in [0104]).

Claim’s 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2022/0132425 A1) in view of Awad et al. (US 2020/0067685 A1) in further view of Ko et al. (US 2021/0007065 A1)

Regarding Claim 10, Seo teaches, ([0095]-a wireless system with two sets of UEs, UE1 and UE2).
Awad teaches, A method of wireless communication, comprising: transmitting a synchronization signal block (SSB) configured to be shared by at least two categories of user equipment (UEs); (Fig5 and [0103]- Each control resource set 72 is a set of PRBs (* X ' PRBs in FIG5) in the frequency domain in which the mobile device 3 is configured to attempt to blindly decode its DCI (if present). number of control channel elements (CCEs). Fig5 shows multiple CORESETs for separate UEs. [0104] -For initial access, the control resource sets 72 are preferably configured in advance, for example, the mobile device 3 may obtain them from the master information block (MIB) or system information (broadcast by the base station 5) or derive them implicitly from initial access information. Effectively, such pre - configured control resource sets 72 represent a common search space (CSS) for a particular UE (or a group of UEs);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, A method of wireless communication, comprising: transmitting a synchronization signal block (SSB) configured to be shared by at least two categories of user equipment (UEs) as taught by Awad to use shared SSB for multiple UEs.
Seo in view of Awad does not teach, the SSB comprising an index value for indicating a configuration of a control resource set; transmitting a first control resource set configured according to a first translation of one or more SSB fields associated with the index value; and transmitting a second control resource set configured according to a second translation of one or more SSB fields associated with the index value, the second translation being different from the first translation.
KO teaches, the SSB comprising an index value for indicating a configuration of a control resource set (Table2 shows number of coresets for different SSB for different frequency ranges below 6Ghz and above 6Ghz. Each SSB has its own index as Table2 indicates in “SS / PBCH block time index”)
transmitting a first control resource set configured according to a first translation of one or more SSB fields associated with the index value; and ([0239] - MIB configuration may differ according to control resource set (CORESET) information per SSB and an SSB group index (=one or more SSB field), As per Table2 each SSB index has analogous coreset).
transmitting a second control resource set configured according to a second translation of one or more SSB fields associated with the index value, the second translation being different from the first translation. ([0239]- MIB configuration may differ according to control resource set (CORESET) information per SSB and an SSB group index (=one or more SSB field). As per Table2 each SSB index has analogous coreset).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo in view of Awad, the SSB comprising an index value for indicating a configuration of a control resource set; transmitting a first control resource set configured according to a first translation of one or more SSB fields associated with the index value; and transmitting a second control resource set configured according to a second translation of one or more SSB fields associated with the index value, the second translation being different from the first translation as taught by KO to use SSB index for coreset for configuration specific reasons.

Regarding Claim 11, Seo in view of Ko does not teach, the method of claim 10, wherein the first translation associates a first set of resources for the first control resource set, and wherein the second translation associates a second set of resources, offset in at least one of time or frequency, for the second control resource set.
Awad teaches, The method of claim 10, wherein the first translation associates a first set of resources for the first control resource set, and [ 0120 ] In a third example , the at least one ( first ) control resource set may be derived by the mobile device 3 implicitly , e.g. from initial access information , for example , from an appropriate ( e.g. one to one ) mapping between each PRACH resource and the corresponding starting set 72 of the UE's primary control resource sets 72p
wherein the second translation associates a second set of resources, offset in at least one of time or frequency, for the second control resource set. ([ 0125] The secondary control resource sets 72s may also be implicitly derived from the primary control resource sets 72p (e.g. from the first set thereof), for example by applying a fixed offset relative to the primary control resource sets 72p or by applying odd or even resource sets 72 in the frequency domain. It will also be appreciated that the appropriate secondary control resource).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo in view of Ko The method of claim 10, wherein the first translation associates a first set of resources for the first control resource set, and wherein the second translation associates a second set of resources, offset in at least one of time or frequency, for the second control resource set as taught by Awad to use  offset for different setups to allow UE’s to address non overlapping frequency ranges.

Regarding Claim 12, Seo in view of Ko does not teach, The method of claim 10, further comprising: QB\173182.00092\67918779.1Docket No. 20397263 transmitting at least one additional control resource set offset in frequency from the first control resource set, for a subset of the second set of one or more UEs; and transmitting the at least one additional control resource set for the subset of the second set of one or more UEs.
Awad teaches, The method of claim 10, further comprising: QB\173182.00092\67918779.1Docket No. 20397263 transmitting at least one additional control resource set offset in frequency from the first control resource set, for a subset of the second set of one or more UEs; and [0125] The secondary control resource sets 72s may also be implicitly derived from the primary control resource sets 72p ( e.g. from the first set thereof ) , for example by applying a fixed offset relative to the primary control resource sets 72p or by applying odd or even resource sets 72 in the frequency domain .
transmitting the at least one additional control resource set for the subset of the second set of one or more UEs. [ 0111] In this system, so - called secondary control resource sets 72s may also be provided to compatible user equipment. Such secondary control resource sets 72s comprise further aggregated control resource sets 72 within the frequency domain (although some of the secondary control resource sets 72s may also be provided in the time domain, if appropriate).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo in view of Ko the method of claim 10, further comprising: QB\173182.00092\67918779.1Docket No. 20397263 transmitting at least one additional control resource set offset in frequency from the first control resource set, for a subset of the second set of one or more UEs; and transmitting the at least one additional control resource set for the subset of the second set of one or more UEs as taught by Awad to use  offset for different setups to allow UE’s to address non overlapping frequency ranges.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  
Seo et al. (US 2022/0132425 A1) in view of Awad et al. (US 2020/0067685 A1)
in further view of Ko et al. (US 2021/0007065 A1) in further view of Nam et al. (US 2018/0192383 A1)

Regarding Claim 18, Seo teaches, an apparatus for wireless communication, comprising: a processor; a transceiver communicatively coupled to the processor; and a memory communicatively coupled to the processor, wherein the processor and the memory are configured to: ([0331] The first wireless device 100 includes at least one processor 102 and at least one memory 104 and may further include at least one transceiver 106 and / or at least one antenna 108. The processor 102 may be configured to control the memory 104 and / or the transceiver 106 and to implement the descriptions, functions, procedures, proposals, methods, and / or operational flowcharts disclosed herein.
Seo does not teach, one or more UEs; receive a synchronization signal block (SSB) comprising an information element for identification of a control resource set; receive a first control resource set based on a first translation of the information element for identification of the first control resource set, the first translation being designated for a first set of one or more UEs; obtain, based on the first control resource set, corresponding first system information for a wireless network; and establish a connection with the wireless network based on the first system information.
Awad teaches, one or more UEs ([0104]- in this case, the base station 5 may be configured to transmit, to each UE (or a group of UEs));
scan a set of frequencies for wireless network acquisition ([0150]- mobile device 3 is configured to monitor multiple beams, one by one, based on an associated beam scanning period having a time window during which the mobile device 3);
receive a synchronization signal block (SSB) comprising an information element for identification for identification of a control resource set;([0102]-[0104]- Such control resource sets 72 may be beneficially configured for a particular mobile device 3 to adapt its bandwidth to its current needs ( e.g. to increase the bandwidth , at least temporarily.[0104]- For initial access , the control resource sets 72 are preferably configured in advance , for example , the mobile device 3 may obtain them from the master information block (MIB). The specification in [0102] says "Such an SSB may include a physical broadcast channel (PBCH) ... For example, the PBCH may carry a master information block (MIB)").
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo, scan a set of frequencies for wireless network acquisition; receive a synchronization signal block (SSB) comprising an information element for identification for identification of a control resource set as taught by Awad to use different coresets for multiple UEs and different bandwidth to support different UE capability for cost and performance reasons.
Seo in view of Awad does not teach, receive a first control resource set based on a first translation of the information element for identification of the first control resource set, the first translation being designated for a UE;
Ko teaches, receive a first control resource set based on a first translation of the information element for identification of the first control resource set, the first translation being designated for a UE; ([0239]- MIB configuration may differ according to control resource set (CORESET) information per SSB and an SSB group index. Table2 shows multiple coreset).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo in view of Awad, receive a first control resource set based on a first translation of the information element for identification of the first control resource set, the first translation being designated for a UE as taught by Ko to use different coresets with respective system information blocks for multiple UEs for performance reasons.
Seo in view of Awad and Ko does not teach, obtain based on the first control resource set, corresponding first system information for a wireless network.
Nam teaches, based on the first control resource set, corresponding first system information for a wireless network ([0164]- In some embodiments, the SIB1 CORESET configuration further comprises information to indicate a number of SIB1 CORESETs in each slot, a candidate value of the number of SIB 1 CORESETs is determined as either 1 or 2. [0155]- These two CORESET mapping methods are illustrated in FIG. 11).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seo in view of Awad and Ko, based on the first control resource set, corresponding first system information for a wireless network as taught by Nam to use different coresets with respective system information blocks for multiple UEs for performance reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478               
                                                                                                                                                                                                       /JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478